Exhibit 10.133

 

AMENDED AND RESTATED

MEMORANDUM OF UNDERSTANDING

 

This amended and restated memorandum of understanding (the “Memorandum of
Understanding”) dated effective as of January [ ], 2006 (the “Effective Date”)
sets forth the principal terms and conditions of transactions (collectively, the
“Transactions”) proposed to be consummated among Alaska DigiTel, LLC, an Alaska
limited liability company (“AKD”), all of the members of AKD, all of the members
of Denali PCS, LLC, an Alaska limited liability company (“Denali”), and General
Communication, Inc., an Alaska corporation (“GCI”).

 

Guiding Principles

 

AKD operates a wireless telecommunications business within the State of Alaska
and currently owns all of Pacificom Properties, LLC (“Properties”), an Alaska
limited liability company that owns AKD’s headquarters building subject to a
mortgage at Northrim Bank.

 

Denali, an Alaska limited liability company under common control with AKD, holds
additional spectrum capacity.

 

GCI desires to acquire 100% of the Denali membership interests and to contribute
such interests so acquired together with additional capital in exchange for AKD
Units (hereinafter defined) based upon an agreed equity value of AKD and Denali
of $26MM, in the aggregate.

 

This Memorandum of Understanding shall be binding on all parties hereto.

 

The Understandings

 

1.     Pre-Closing Arrangements.

 

a.     Within a commercially reasonable period of time following execution of
this Memorandum of Understanding, GCI and AKD will enter into an agreement
(“Interim Loan Agreement”) providing for secured loans (“Interim Capital Loans”)
to be advanced to AKD prior to the closing of the Transactions (the “Closing”)
by GCI, directly, or by a financial institution enhanced by GCI’s guaranty and
to be repaid upon the earlier of the funding of the credit facility described in
Section 8 below or [nine months from the first advance under the Interim Loan
Agreement], together with interest on the unpaid balance accruing at the same
rate as paid by GCI Holdings, Inc. on its then-outstanding senior credit
facility. The Interim Capital Loans will not exceed $3MM and will be used for
capital improvements to be made by AKD as approved by GCI, which approval is not
to be unreasonably withheld or delayed. GCI hereby approves the capital
improvements described on Annex A to be funded with the first draw upon the
Interim Capital Loans covering AKD’s capital improvement expenditures forecasted
through April 30, 2006.

 

The obligation to make advances pursuant to the Interim Loan Agreement will
terminate upon the Closing. The Interim Loan Agreement and the Interim Capital
Loans will be subject to the prior approval of Co-Bank. GCI will use all
reasonable efforts to assist AKD in obtaining any such approval from Co-Bank.
AKD authorizes GCI and Co-Bank to have direct discussions for the foregoing
purposes.

 

b.     In advance of the Closing:

 

i.      The existing members of AKD will transfer all, except for a

 

1

--------------------------------------------------------------------------------


 

to-be-determined nominal portion thereof (the “Nominal Interest Holders”), of
their respective membership interests in AKD to a to-be-formed limited liability
company (“Parent AKD”).

 

ii.     Parent AKD will approve the modifications of AKD’s operating agreement
in accordance with the provisions of paragraph 3 below. Following such
modifications, AKD will have only one class of membership interests having an
allocated value of $20MM, represented by 1999 units then issued to Parent AKD
and one (1) unit issued to Nominal Interest Holders.

 

iii.    All cash and equivalents in which AKD has an interest on the day prior
to the Closing shall be distributed by AKD to Parent AKD and the Nominal
Interest Holders, as their interest may appear.

 

2.     Transfer of Denali Membership Interests to GCI. At the Closing, Denali’s
members will transfer to GCI all issued and outstanding Denali membership
interests in exchange for $6MM in readily available funds. The transfers of such
interests, and/or the underlying spectrum license(s), will be subject to all
necessary regulatory approvals.

 

3.     Reorganization of AKD. At the Closing:

 

a.     AKD will amend and restate its operating agreement (the “AKD Operating
Agreement”) to (i) provide that the interest of its members will consist of one
class of membership interests represented by units (the “AKD Units”),
(1) (ii) provide that all operating and capital distributions will be made to
the members in proportion to the number of AKD Units held by each member, and
(iii) contain such other terms and conditions to conform to this Memorandum of
Understanding. AKD will continue to be taxed as a partnership for federal income
tax purposes.

 

--------------------------------------------------------------------------------

1.             Prior the Closing, all AKD Units will be issued to and held by
Parent AKD and the Nominal Interest Holders.

 

b.     Except for cash and equivalents, which will be distributed to AKD’s
members in advance of the Closing, AKD will retain at the Closing all of its
assets (including, without limitation, all real and personal property, tangibles
and intangibles, goods, contract rights, documents, instruments, general
intangibles, goodwill, equipment, machinery, inventory, copyrights, trademarks,
trade names, licenses, and its membership interests in Properties).

 

c.     At Closing, AKD will retain and pay in accordance with the terms thereof
all Current Liabilities (defined below) and the indebtedness set forth on Annex
B. AKD will have accounts receivable and other current assets (excluding cash
and its equivalents) (collectively, the “Current Assets”) expected to equal or
exceed accounts payable, accrued expenses, property taxes and other current
non-interest bearing obligations (collectively, the “Current Liabilities”).
Exclusive of the Current Liabilities, the aggregate of all interest bearing
obligations owed by AKD and Properties is expected to approximate $12,517,725,
as detailed on Annex B hereto.

 

d.     The applicable transaction documents shall provide for an adjustment in
the number of AKD Units to be issued to GCI pursuant to Section 4 below to the
extent that (i) the interest-bearing obligations of AKD are greater or less than
$12,517,725 as of the Closing date and/or (ii) the net working capital (Current
Assets less non-interest bearing liabilities) is greater or less than zero.

 

2

--------------------------------------------------------------------------------


 

4.     GCI Contributions. At the Closing:

 

a.     GCI will contribute $10MM in readily available funds to AKD’s capital in
exchange for 1,000 AKD Units.

 

b.     GCI will contribute to AKD all of the Denali membership interests
acquired pursuant to Section 2 in exchange for 600 AKD Units. Subsequent to
Closing, AKD will re-merge under FCC law and regulations the AKD spectrum and
the Denali spectrum capacity such that the combined spectrum effectively
reconstitutes the original FCC “A” block PCS 30 MHz spectrum, no longer
disaggregated.

 

5.     GCI’s Purchase of AKD Units. At the Closing, GCI will, at the request of
AKD, purchase up to an additional 2,000 AKD Units from AKD at a price equal to
$1MM in readily available funds for each 100 AKD Units so acquired. The proceeds
from the issuance of such additional AKD Units will be used by AKD to redeem an
equal number of AKD Units from Parent AKD and Nominal Interest Holders.(2) If
GCI is requested to purchase more than an additional 1,350 AKD Units from AKD,
GCI will have the option to purchase all 2,000 AKD Units at the same $1MM in
readily available funds for each 100 AKD Units. In the event GCI exercises such
latter option, then AKD will redeem all remaining AKD Units from Parent AKD and
the Nominal Interest Holders, GCI will thereafter own all issued and outstanding
AKD Units, Sections 6 through 15 will be inoperative and of no further force or
effect and the Management Agreement between AKD and Poplar Associates LLC shall
be terminated without any cost or liability to AKD or GCI.

 

--------------------------------------------------------------------------------

2.             The AKD Units held by the Nominal Interest Holders shall be
redeemed first, so that following such redemption the Nominal Interest Holders
will have no further membership interests in AKD.

 

6.     Formation of MBO-CO.

 

a.     At Closing, AKD will grant a 6% interest in the future profits of AKD (as
adjusted pursuant to Section 6.c and Section 10 below, the “MBO-CO Profits
Interest”) to a limited liability company to be formed by certain members of AKD
senior management (“MBO-CO”).

 

b.     AKD shall enter into a management agreement (“Management Agreement”) with
MBO-CO that is substantially similar to the existing management agreement
between AKD and Poplar Associates, LLC, with an initial 5 year term and
automatic 1 year renewal terms thereafter, unless either party gives written
notice of termination for material cause or without cause as long as such
termination is accompanied by payment of the Break-Up Fee. The Management
Agreement will contain a break-up fee (the “Break-Up Fee”) that will be payable
in the event that the agreement terminates for any reason, or in the event that
GCI exercises a call option pursuant to Section 10.a below, or if AKD is sold to
a party unaffiliated with any AKD member. The amount of the Break-Up Fee will
equal $1.8MM in readily available funds multiplied by the EBITDA Multiplier (as
defined below). The existing management agreement between AKD and Poplar
Associates will be terminated without cost or liability to AKD, unless otherwise
approved by GCI in its sole discretion.

 

c.     In the event that the Management Agreement terminates for any reason, GCI
exercises its call option pursuant to Section 10 below or if AKD is sold to a
party unaffiliated with any AKD member, then the amount of the MBO-CO Profits
Interest shall be adjusted to equal the amount obtained after

 

3

--------------------------------------------------------------------------------


 

multiplying 6% by the applicable EBITDA Multiplier (subject to any adjustments
specified in Section 10). By way of example, if the EBITDA Multiplier is equal
to 1.5, then the MBO-CO Profits Interest will represent a total of 9% in the
future profits of AKD following its formation.

 

d.     The EBITDA Multiplier shall equal the quotient of (i) the earnings before
interest, taxes, depreciation and amortization of AKD determined in accordance
with U.S. generally accepted accounting principles (“EBITDA”) for the calendar
quarter in which GCI gives notice of its exercise of its call option, divided by
(ii) the forecasted amount of EBITDA for the same quarter as set forth in Annex
C hereto; provided, that if such calculation yields a number lower than one, the
EBITDA Multiplier will equal one, and if such calculation yields a number higher
than two, the EBITDA Multiplier will equal two. If it is determined that the
managers have taken any extraordinary actions not in the ordinary course of
business or consistent with past practice (and which actions have not been
approved by a unanimous consent of the AKD Board) for the purpose of increasing
EBITDA for any particular calendar quarter with respect to which the EBITDA
Multiplier is calculated, then appropriate adjustments will be made to EBITDA
for such quarter in order to negate the impact of such extraordinary actions.
Notwithstanding the foregoing, the parties shall mutually negotiate any
appropriate adjustment to the EBITDA Multiplier to negate the impact of any
extraordinary costs incurred in such period for AKD Board, such as for approved
marketing costs and/or integration activities.

 

7.     AKD Governance.

 

a.     AKD will be governed by a board of managers (the “AKD Board”) that will
operate in a manner that is the functional equivalent of a corporate board of
directors. The AKD Board will consist of between 4 and 8 members. The parties
agree that AKD shall comply with any requirement for independent board member(s)
under the Sarbanes-Oxley Act, which may arise because of GCI’s ownership of AKD
Units.

 

b.     GCI will have the right to designate one person to serve on the AKD
Board. Parent AKD will have the right to designate up to seven persons to serve
on the AKD Board. GCI’s board member shall have the right to have a GCI employee
or agent accompany him/her to meetings, to serve in an advisory capacity.

 

c.     Each year the AKD Board will approve the annual AKD operating and capital
budget including the types of equipment to be purchased and implemented into the
AKD network. Such actions will require unanimous approval, not to be
unreasonably withheld or delayed.

 

d.     GCI will have customary minority protection rights, including but not
limited to the right to approve any new businesses, acquisitions, dispositions,
mergers, admission of new members, distribution of new units, capital calls,
debt incurrence, related party transactions, winding up or dissolution of AKD,
amendment of the AKD Operating Agreement, annual operating and capital budgets,
bankruptcy, redemption of AKD Units or extraordinary distributions thereon, or
change in the organizational form of AKD.

 

4

--------------------------------------------------------------------------------


 

e.     To the extent that the GCI interests in AKD exceed any allowable control
requirements for ownership of wireless carriers under any agreement or
understanding to which GCI may be bound, the AKD Operating Agreement will
include curative provisions regarding voting and economic interests.

 

8.     AKD Refinancing. As soon as practicable after the Closing, but not more
than 90 days after the Closing, AKD will refinance its obligations (except as
set forth in Section 3.c) with a lender and upon terms and conditions which
shall require unanimous approval of the AKD Board, which shall not be
unreasonably withheld or delayed. GCI shall agree to provide reasonable
cooperation with the AKD Refinancing. The senior facility will provide a term
component and a revolving line component aggregating no more than $15 million
but sufficient to fund AKD’s business plan as approved pursuant to Section 7.c.

 

9.     Tax Distributions. AKD shall make annual tax distributions to its members
in proportion to their respective ownership interests in AKD.

 

10.   ***.

 

a.     ***.

 

i.      Within *** following the Closing, *** will have the *** for *** of (x)
the *** (***, with such *** in the AKD Operating Agreement, or (y) the ***, as
set forth in the AKD Operating Agreement ***. Upon the closing of such *** of
only the applicable Break-Up Fee, the MBO-CO Profits Interest ***.

 

ii.     After *** but before *** Closing, *** will have the *** for the *** (x)
the *** as determined by *** the AKD Operating Agreement, or (y) the ***, as set
forth in the AKD Operating Agreement ***. Upon the closing of a *** subclause
(x) of this paragraph and *** Break-Up Fee *** MBO-CO Profits Interest ***, the
MBO-CO Profits Interest ***. Upon the closing of a *** subclause (y) of this
paragraph and *** Break-Up Fee, the MBO-CO Profits Interest ***.

 

iii.    After *** following Closing, *** will have the *** as determined by an
*** in accordance with the procedures specified in the AKD Operating Agreement.
Upon the closing of such *** Break-Up Fee *** MBO-CO Profits Interest ***, the
MBO-CO Profits Interest ***.

 

iv.    *** shall be determined ***, but *** MBO-CO Profits Interest. The ***
(including, without limitation, ***), and which ***.

 

b.     ***.

 

i.      Before *** Closing, *** will have *** for *** in accordance with
procedures to be specified in the AKD Operating Agreement. *** at the closing
***.

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL PORTION has been omitted pursuant to a request for confidential
treatment by the Company to, and the material has been separately filed with,
the SEC. Each omitted Confidential Portion is marked by three Asterisks.

 

5

--------------------------------------------------------------------------------


 

ii.     If *** in Section 10.b(i), *** set forth in Section 10.a (*** MBO-CO
Profits Interest), which shall *** Section 10.b(i) above.

 

11.   ***.

 

a.     ***. Any time *** based on *** with the *** in the AKD Operating
Agreement. At ***, upon the closing *** Break-Up Fee *** MBO-CO Profits Interest
***, the MBO-CO Profits Interest ***.

 

b.     ***. Beginning *** based on *** with *** in the AKD Operating Agreement.
*** at the closing ***.

 

12.   Transferability. The AKD Units will not be transferable without the
unanimous approval of the AKD Board committee, except to affiliates who agree to
be bound by the terms and conditions of the AKD Operating Agreement. Any
indirect transfer by virtue of a change in control of AKD member will not
constitute a transfer of the underlying AKD Units. The MBO-CO Profits Interest
will not be transferable.

 

13.   GCI Arranged Bridge Loan. GCI shall, prior to Closing, arrange a secured
bridge loan for AKD of $2.0MM (or at the request of AKD up to $2.5MM as mutually
agreed to by AKD and GCI) which shall be repaid immediately upon the earlier of
the funding of the senior facility described in Section 8 or 90 days following
the Closing. Interest on the unpaid principal balance of such bridge loan shall
accrue at a rate equal to that variable rate paid by GCI Holdings, Inc. on its
then-existing senior credit facility. The bridge loan subject to this Section 13
is in addition to the Interim Capital Loans described in Section 1.a. above.

 

14.   Nonsolicitation of Offers. Neither Parent AKD nor AKD shall solicit the
sale of its business nor shall it entertain offers from third parties to
purchase its business, from the Effective Date until the Closing, and for a
period of *** following the Closing.

 

15.   Capital Calls/Loans by Members. The AKD Operating Agreement shall not
contemplate any further capital calls or loans by members. Any requirement for a
capital call or a member loan shall be the subject of a subsequent negotiation.

 

16.   Time is of the Essence. In order to proceed, all parties must execute this
binding Memorandum of Understanding regarding the Transactions no later than
11:59 p.m.(Central Standard Time) on January [ ], 2006, or this Memorandum of
Understanding shall be of no further force or effect. The parties shall use all
reasonable efforts to close the Transactions as promptly as practicable after
the execution of this binding Memorandum of Understanding.

 

17.   Regulatory Approvals. The Transactions are subject to all necessary
governmental regulatory approvals. AKD and Denali shall be responsible for
obtaining all such approvals. GCI agrees to use all commercially reasonable
efforts to support and assist AKD and Denali in such efforts. Should any
necessary material governmental approval for any of the Transactions not be
granted, all of the Transactions shall be cancelled, and the parties shall have
no further obligation to proceed to Closing.

 

18.   Expenses. Each party shall bear its own costs and expenses relating to
this Memorandum of Understanding, the Closing and transaction documents, and the

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL PORTION has been omitted pursuant to a request for confidential
treatment by the Company to, and the material has been separately filed with,
the SEC. Each omitted Confidential Portion is marked by three Asterisks.

 

6

--------------------------------------------------------------------------------


 

Transactions, including without limitation, accountant and attorneys’ fees.

 

19.   Cooperation. The parties agree to cooperate in good faith in negotiating
and finalizing the purchase and sale agreements, the AKD Operating Agreement,
and all related documents, which shall contain such representations, warranties,
covenants, conditions and indemnifications as are customary for transactions of
this size and nature, and which shall survive the Closing of the Transactions.
If after good faith negotiations the parties cannot resolve an issue in any of
the final transaction documents, then the matter shall be submitted to
arbitration under Section 22 for resolution in accordance with the intent of the
parties as set forth in this Memorandum of Understanding.

 

20    No Finders’ Fees. Except to the extent payment may be due to Falkenberg
Capital by AKD, which shall be the sole responsibility of AKD, no party shall
have any obligation to pay any finders’, brokers’ or agents’ fees as a result of
the execution of this Memorandum of Understanding, the related documents, or the
consummation of the Transactions.

 

21.   Confidentiality. The parties agree that the terms of this Memorandum of
Understanding are confidential and may not be disclosed, except as may be
required by law or as contemplated by the final agreements, and except as to
disclosure to the parties’ boards of managers, boards of directors, investors
whose interests shall be acquired by AKD and/or GCI, advisors and financial
institutions, without the consent of the parties, which shall not be
unreasonably withheld or delayed. All such persons and parties must be bound to
hold the terms of this Memorandum of Understanding confidential. Notwithstanding
the foregoing, the parties acknowledge that GCI will make such disclosures
regarding the general terms of the proposed Transactions as required by the
securities disclosure laws, rules and regulations. Each party may disclose to
its employees the information contained in the GCI disclosures that are mandated
by such securities laws, rules and regulations.

 

22.   Governing Law; Arbitration. This Memorandum of Understanding shall be
governed by the laws of the State of Alaska and the Commercial Arbitration
Rules of the American Arbitration Association. The parties will attempt in good
faith to resolve any controversy or claim arising out of or relating to this
Memorandum of Understanding through discussions between the senior management of
GCI, Denali, and AKD, as applicable. If these discussions are unsuccessful, the
parties agree that any action asserting a claim by one party against another
party hereto arising out of or relating to this Memorandum of Understanding
shall, on the written notice by one party to the other (as applicable), be
submitted to binding arbitration to be held in Seattle, Washington. The parties
shall hold an initial meeting within thirty (30) days from receipt of notice
from the requesting party of a request for arbitration. Unless otherwise agreed
in writing, they will jointly appoint a mutually acceptable arbitrator not
affiliated with either party. If they are unable to agree upon such appointment
within thirty (30) days of the initial meeting, the parties shall obtain an odd
numbered list of not less than five (5) potential arbitrators from the Superior
Court for the Third Judicial District, State of Alaska. Each party shall
alternatively strike a single name from the list until only one name remains,
with such person to be the arbitrator. The party requesting the arbitration
shall strike the first name. Each party shall pay one-half (1/2) of the costs
related to the arbitration, unless the arbitrator’s decision provides otherwise.
Each party shall bear its own costs to prepare for and participate in the
arbitration. Each party shall produce at the request of the other party, at
least thirty (30) days in advance of the hearing, all documents to be submitted
at the

 

7

--------------------------------------------------------------------------------


 

hearing and such other documents as are relevant to the issues or likely to lead
to relevant information. The arbitrator shall promptly render a written
decision, in accordance with Alaska law and supported by substantial evidence in
the record. The prevailing party shall be entitled to recover reasonable
attorneys’ fees, costs, charges and expended or incurred therein, if the
arbitrator’s decision so provides. Failure to apply Alaska law, or entry of a
decision that is not based on substantial evidence in the record, shall be
additional grounds for modifying or vacating an arbitration decision. Judgment
on any arbitration award shall be entered in any court of competent
jurisdiction. In any subsequent arbitration, the decision in any prior
arbitration of this Memorandum of Understanding shall not be deemed conclusive
of the rights among the parties hereunder.

 

23.   No Material Adverse Change. No material adverse change shall have occurred
from the Effective Date through the Closing in AKD’s financial condition or its
business prospects.

 

24.   Risk of Loss. The risk of loss due to acts of God or other casualty
between the Effective Date and the Closing shall be borne by AKD and Denali.

 

25.   Specific Performance. The parties agree that the Transactions are unique,
it would be difficult to calculate the damages that would result from the
failure to Close, and that monetary damages would not be an adequate remedy. The
parties agree that any party may seek an order for specific performance from any
court of competent jurisdiction to enforce the Transactions.

 

26.   Former Memorandum of Understanding. This Memorandum of Understanding will
become effective upon the Effective Date and as of such date, amends and
restates in its entirety the memorandum of understanding dated effective as of
December 4, 2005 among AKD, Denali and GCI, which shall thereafter become null,
void and of no further force or effect.

 

The parties’ authorized representatives each hereby execute this Amended and
Restated Memorandum of Understanding as of the Effective Date.

 

Alaska DigiTel, LLC

 

General Communication, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/

 

By:

/s/

 

 

 

 

 

Name:  William M. Yandell, III

 

Name:  William C. Behnke

 

 

 

 

 

Its:  President

 

Its:  Senior Vice President

 

 

 

 

 

 

 

 

 

 

Denali PCS, LLC

 

PacifiCom Holdings, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/

 

By:

/s/

 

 

 

 

 

Name:  William M. Yandell, III

 

Name:  William M. Yandell, III

 

 

 

Its:  Chief Manager

 

Its:  Chief Manager

 

8

--------------------------------------------------------------------------------


 

Red River Wireless, LLC

 

Graystone Holdings, LLC

 

 

 

 

 

 

 

 

By:

/s/

 

By:

/s/

 

 

 

 

 

Name:  William M. Yandell, III

 

Name:  J. Michael Keenan

 

 

 

 

 

Its:  Chief Manager

 

Its:  Exec. Vice President

 

9

--------------------------------------------------------------------------------